UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6419



JAMES ELLIOTT PRICE, SR.,

                                           Petitioner - Appellant,

          versus


DERRICK WADSWORTH, Superintendent,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-201-5-H)


Submitted:   June 4, 2003                   Decided:   July 2, 2003


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Elliott Price, Sr., Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Elliott Price, Sr., a state prisoner, seeks to appeal

from the district court’s order denying relief on his petition

filed under 28 U.S.C. § 2254 (2000).          This court may only grant a

certificate of appealability if the appellant makes a substantial

showing of the denial of a constitutional right.                     28 U.S.C.

§ 2253(c)(2) (2000). We have independently reviewed the record and

conclude Price has not made a substantial showing of the denial of

a constitutional right. See Miller-El v. Cockrell, 123 S. Ct. 1029

(2003).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and   legal    contentions    are   adequately   presented     in   the

materials     before   the    court   and   argument   would   not    aid   the

decisional process.




                                                                     DISMISSED




                                       2